DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 January 2021.
3.	Applicant's election with traverse of Group I (claims 1-17) in the reply filed on 11 January 2021 is acknowledged.  The traversal is on the ground(s) that the independent claims of Group I and II include the same claimed structural elements, specifically a brush on a first and second swivel joint, handle, rechargeable power source to spin the brush at an average of 200 to 300 rpm for pushing dirt downward and away from the skin surface and that the apparatus and method of use are directed to a single invention that provide a means for removing dirt from the skin from the user. Applicant also gives reasons contrasting the instant invention to that of an electric toothbrush. Applicant further asserts that the fields of search for the invention brush and the related method of use overlap since all groups are directed to removing dirt from the user, and that Patent efficiencies will be furthered by unrestricted examination of the application.
This is not found persuasive because as already stated in the Restriction requirement (reasons for Restriction; mailed out 12/24/2020) the apparatus as claimed can be used to practice another and materially different process such as polishing an object whether the object is a floor, wheels/rims on a vehicle, metal surfaces, etc. (or for brushing one’s teeth as aforementioned, 
Even further, the process as claimed can be practiced by another and materially different apparatus such as one not including at least one handle extension and/or a tubular component with a first swivel joint and a second swivel joint (thus applicant’s statement that the independent claims of Groups I and I include the same structural elements in the traversal is inaccurate). Moreover, apparatus claim 1 never recites any limitations regarding brush locking or brush rpm.
The requirement is still deemed proper and is therefore made FINAL.

Specification
4.	The disclosure is objected to because of the following informalities:
	On p. 4, line 25, it appears “motor 18” should read – motor 16 --.
	On p. 5, last line, it appears “brush 5” should read – brush 1 --.
Appropriate correction is required.

Claim Objections
5.	Claims 5, 8 and 10-13 are objected to because of the following informalities:
	Claim 5, “the compacted device” lacks proper antecedent basis.
Claim 8, “the extended device” lacks proper antecedent basis.
Claim 10, “said additional handle extension” lacks proper antecedent basis.
Claim 11, line 2, after “attach”, insert – the --.
Claim 11, line 2, before “first”, insert –the --.
Claim 11, line 2, before ‘tubular”, insert – the --.
Claim 12, line 2, after “attach”, insert – the --.

Claim 13, line 2, after “attach”, insert – the --.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2004/0083567 (hereinafter Lies) in view of U.S. Patent No. 10,342,326 (hereinafter Outa et al.).
As for claim 1, Lies discloses in the three (3) figures an comprising: a brush 1 (paragraph [0024]); a handle 7 (paragraphs [0031], [0034], [0042]; could also be rubber handle 5); at least one handle extension (any of the other handles; can be individual handles or a combination thereof; paragraphs [0031], [0034], [0042]); a first universal/swivel joint to attach said brush and a second universal/swivel joint (lowermost figure; paragraph [0025]) to attach said handle extension; a motor 3 to turn said brush; a rechargeable power source 4 (paragraph [0027]) which provides power to said motor; and a switch or power button 9 to turn said power 
As for claim 3, in Lies, there further comprises an additional handle extension (can be individual handles or a combination thereof; paragraphs [0031], [0034], [0042]).
As for claim 4, provision of an indicator light is such an old and well known feature commonly provided on electric devices and well within the capabilities of one skilled in the art.
As for claim 5, in Lies, wherein the length of the compacted device is between 8 to 16 inches (can be 1 foot (12 inches); paragraphs [0011] and [0034]).
As for claim 6 reciting wherein the length of the handle is between 4 to 8 inches, changes in size are generally within the level of ordinary skill and deemed obvious depending on particular task/function. 
As for claim 7 reciting wherein the length of the brush is between 1 to 6 inches, changes in size are generally within the level of ordinary skill and deemed obvious depending on particular task/function.
As for claim 8, in Lies, wherein the length of the extended device (12) is between 16 to 26 inches (18 inches; paragraph [0031]).
As for claim 9 reciting wherein the length of the handle extension is between 5 to 8 inches, changes in size are generally within the level of ordinary skill and deemed obvious depending on particular task/function.
As for claim 10 reciting wherein the length of said additional handle extension is between 5 to 8 inches, changes in size are generally within the level of ordinary skill and deemed obvious depending on particular task/function.
As for claims 11 and 12, in Lies, further comprising a brush attachment 1 to attach brush (paragraphs [0024] and [0038]) to first swivel joint on tubular component at 2 (see the figures).
As for claim 13, in Lies, further comprising “a handle attachment” (a broad recitation) to attach handle extension 7 to said second swivel joint on said tubular component at 2 (see the figures; and at least indirectly).
As for claim 15, in Lies, further comprising a handle grip 5 (paragraphs [0028] and [0042]).	
As for claim 16, in Lies, further comprising a brush clip or “button” (paragraph [0014]).


9.	Claims 2, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lies in view of Outa et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication US 2018/0228276 (hereinafter Gregori).
 Gregori teaches in Figs 1 and 10 an electric brush having a USB port for recharging a power source, a charging module/feature and battery charge indicator (batteries; paragraphs [0024], [0025] and [0026]). It would have been obvious to one of ordinary skill in the art to have provided the modified Lies electric brush with a USB port for recharging said power source, charging module and battery charge indicator as suggested by Gregori for ease of use and/or .

	Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Park, Kristofek, Washington et al., Belcastro, Wobill, Madison, McHugh et al., Watson, Root et al., Murphy et al., Armbruster et al., Conrad and Morris et al. are pertinent to various electric brush and battery/recharging arrangements.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






						 /RANDALL E CHIN/                                                                  Primary Examiner, Art Unit 3723